DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2021 has been entered.
Response to Argument
Applicant’s amendments and arguments, see page 8, Para. 3 filed 04/06/2021, with respect to claim 1  and 11 have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 USC § 103 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
“[0002] The present disclosure generally relates to autonomous and semi-autonomous vehicles and, more specifically, mobile device tethering for a remote parking assist system of a vehicle.”
Teaching of the prior art of record
Prior art was found for the claims as follows: 
Hoffman et al. (2018/0082588 A1) hereinafter “Hoffman”.
Timar et al. (2018/0350084) hereinafter “Timar”.
Hoffman disclosure, which relates to “a system and method of locating a user of the vehicle [“to confirm that the vehicle user is not within the calculated parking path” for safety, 0005] and pedestrians before initiating a parking routine for autonomously navigating the vehicle into a parking space.” discloses  “A method for autonomous parking of a vehicle” while making sure the user of the vehicle is within a safe distance from the vehicle before the vehicle is enabled to autonomously park [0006]. To this end, Hoffman tracks the location of the user relative to the vehicle using ranging sensors consisting of LiDAR, laser, sonar, and radar. [0011][0016][0019]. “controller is further configured to analyze information from the ranging sensors [ranging sensors consisting of LiDAR, laser, sonar, and radar. [0011]] determine a distance and a direction the pedestrian is from the vehicle.
Tamar disclosure, which relates generally to activity tracking, and more particularly to tracking movements of objects in sports activities. [0002] discloses cameras 130 to continue to track an object's position using dead reckoning technique …” [0002, 0040].
Hoffman-Tamir neither teach nor suggest enabling autonomous parking of a vehicle based on a relative distance of a user from the vehicle, wherein such relative distance is determined by dead reckoning as claimed in the amended independent claims.

Applicant’s uniquely claimed distinct features in the instant invention, which are not found in the prior art of record, either singularly or in combination are:
“capture, after a period of time and with the camera of the vehicle, a second image of the mobile device;
analyze the second image to determine a second initial location of the mobile device relative to the vehicle;
based on the second initial location, perform dead reckoning on the mobile device to track the location of the mobile device relative to the vehicle;
determine, based on the dead reckoning, that the mobile device is within a threshold distance of the vehicle; and
enable, based on the determination that the mobile device is within the threshold distance of the vehicle, autonomous parking of the vehicle.”

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAOD W BELAI/                Examiner, Art Unit 2481                                                                                                                                                                                        /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481